DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to application filed Oct. 26, 2020.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,830,605. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of patent # 10,830,605 contain every element of claims 1-20 of the instant application and as such anticipate claims 1-20 of the instant application.
3.	Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,054,278. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of patent # 11,054,278 contain every element of claims 1-20 of the instant application and as such anticipate claims 1-20 of the instant application.
4.	Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,739,160. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of patent # 10,739,160 contain every element of claims 1-20 of the instant application and as such anticipate claims 1-20 of the instant application.
5.	Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,132,644. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of patent # 10,132,644 contain every element of claims 1-20 of the instant application and as such anticipate claims 1-20 of the instant application.
6.	Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,851,214. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of patent # 9,851,214 contain every element of claims 1-20 of the instant application and as such anticipate claims 1-20 of the instant application.
7.	Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,625,266. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 of patent # 9,625,266 contain every element of claims 1-20 of the instant application and as such anticipate claims 1-20 of the instant application.
8.	Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,739,627. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 of patent # 9,739,627 contain every element of claims 1-20 of the instant application and as such anticipate claims 1-20 of the instant application.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-4, 6, 11, 13-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rojas Villanueva, U.S. Patent Application Publication No. 2016/0089954 (referred to hereafter as Rojas) in view of Colby, U.S. Patent Application Publication No. 2019/0049261.
As to claims 1, 11 and 16, Rojas teaches a computing device, system and method comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the computing device to:
 determine, using one or more sensors, a frustration level of a driver of a vehicle (see para. 15); and 
based on a determination that the frustration level satisfies a threshold: determine one or more automated driving algorithms which may be engaged by the vehicle to improve the safety of the driver; and cause engagement of the one or more automated driving algorithms (see para. 46).
Rojas does not teach the threshold is based on historical frustration data associated with the driver of the vehicle.
However, Colby teaches a system and method for determining routes based on driver frustration threshold wherein the frustration is determined based on historical data associated with the driver of the vehicle (see para. 23-24). It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to determine a threshold based on the historical data of the driver in Rojas as taught by Colby. Motivation to do so comes from the teachings of Colby that doing so would provide routes for drivers that take into account a cognitive, emotional, or psychological load for the routes and therefore a driver may better enjoy, feel less tired or stressed by, or take less mental effort to drive.
As to claim 2, Rojas in view of Colby teach the computing device of claim 1. Rojas further teaches wherein the threshold is based on a road segment currently traveled by the vehicle (see para. 44).
As to claims 3, 13 and 18, Rojas in view of Colby teach the computing device, system and method of claims 1, 11 and 16. Rojas further teaches wherein the threshold is based on an identity of the driver (see para. 28 and 33).
As to claims 4 and 19, Rojas in view of Colby teach the computing device, system and method of claims 1, 11 and 16. Rojas further teaches the instructions, when executed by the one or more processors, cause the computing device to determine the one or more automated driving algorithms based on the frustration level of the driver of the vehicle (see para. 46).
As to claim 6, Rojas in view of Colby teach the computing device of claim 1. Colby further teaches wherein the instructions, when executed by the one or more processors, cause the computing device to determine the frustration level based on one or more of: a heart rate of the driver, a breathing rate of the driver, a steering wheel pressure caused by the driver, or data corresponding to a braking event (see para. 43).
As to claim 14, Rojas in view of Colby teach the system of claim 11. Rojas further teaches wherein the computing device is further configured to select the at least one of the one or more automated driving algorithms based on the frustration level of the driver of the vehicle (see para. 43 and 46).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 5, 7, 9-10, 12, 15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rojas in view of Colby, further in view of Prakah-Asante et al., U.S. Patent Application Publication No. 2014/0257989 (referred to hereafter as Prakah).
As to claims 5, 12 and 15, Rojas in view of Colby teach a computing device, system and method comprising determining, using one or more sensors, a frustration level of a driver of a vehicle (see Rojas, para. 15). Rojas does not explicitly teach determining, based on the frustration level of the driver of the vehicle and one or more future road segments to be traveled by the vehicle, a projected frustration level of the driver; and comparing the projected frustration level to the threshold.
However, Prakah teaches determining, based on the frustration level of the driver of the vehicle and one or more future road segments to be traveled by the vehicle, a projected frustration level of the driver; and comparing the projected frustration level to the threshold (see para. 49, 74 and 78).
	It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to determine, based on the frustration level of the driver of the vehicle and one or more future road segments to be traveled by the vehicle, a projected frustration level of the driver; and comparing the projected frustration level to the threshold in Rojas as taught by Parakah. Motivation to do so comes from the teachings of well known in the art that doing so would more accurately determine/predict the stress level of the driver.
	As to claim 7, Rojas teaches a computing device, system and method comprising determining, using one or more sensors, a frustration level of a driver of a vehicle (see para. 15). Rojas does not explicitly teach determining the threshold is based on weather conditions associated with a location of the vehicle. However, Prakah teaches determining the threshold is based on weather conditions associated with a location of the vehicle (see para. 49).
It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to determine the threshold is based on weather conditions associated with a location of the vehicle in Rojas as taught by Parakah. Motivation to do so comes from the teachings of well known in the art that doing so would more accurately determine/predict the stress level of the driver.
As to claim 9, Rojas in view of Colby teach the computing device of claim 1. Rojas further teaches wherein the instructions, when executed by the one or more processors, cause the computing device to determine the one or more automated driving algorithms based on the mood/stress of the driver (see para. 46). Rojas does not explicitly teach that the mood/stress of the driver is based on weather conditions associated with a location of the vehicle.
However, Prakah teaches determining the stress/mood of the driver is based on weather conditions associated with a location of the vehicle (see para. 49).
It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to determine the threshold is based on weather conditions associated with a location of the vehicle in Rojas as taught by Parakah. Motivation to do so comes from the teachings of well known in the art that doing so would more accurately determine/predict the stress level of the driver.
As to claim 10, Rojas teaches a computing device, system and method comprising determining, using one or more sensors, a frustration level of a driver of a vehicle (see para. 15). Rojas does not explicitly teach receive user preferences associated with the threshold; and determine the threshold based on the user preferences.
However, Prakah teaches receive user preferences associated with the threshold; and determine the threshold based on the user preferences (see para. 62).
	It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to receive user preferences associated with the threshold; and determine the threshold based on the user preferences in Rojas as taught by Parakah. Motivation to do so comes from the teachings of well known in the art that doing so would more accurately determine/predict the stress level of the driver.
As to claim 17, Rojas teaches a computing device, system and method comprising determining, using one or more sensors, a frustration level of a driver of a vehicle (see para. 15). Rojas does not explicitly teach determining the threshold is further based on a type of road segment currently traveled by the vehicle.
However, Prakah teaches determining the threshold is further based on a type of road segment currently traveled by the vehicle (see para. 49, 71 and 78).
	It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to determine the threshold is further based on a type of road segment currently traveled by the vehicle in Rojas as taught by Parakah. Motivation to do so comes from the teachings of well known in the art that doing so would more accurately determine/predict the stress level of the driver.
As to claim 20, Rojas teaches a computing device, system and method comprising determining, using one or more sensors, a frustration level of a driver of a vehicle (see para. 15). Rojas does not explicitly teach at least one of the one or more sensors is associated with a smartphone of the driver of the vehicle, and wherein determining the frustration level of the driver of the vehicle is based on use, by the driver, of the smartphone.
However, Prakah teaches at least one of the one or more sensors is associated with a smartphone of the driver of the vehicle, and wherein determining the frustration level of the driver of the vehicle is based on use, by the driver, of the smartphone (see para. 49 and 30).
	It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to associate at least one of the one or more sensors with a smartphone of the driver of the vehicle, and wherein determining the frustration level of the driver of the vehicle is based on use, by the driver, of the smartphone in Rojas as taught by Parakah. Motivation to do so comes from the teachings of well known in the art that doing so would using a mobile device would make it easier for the driver to use the system in multiple vehicles.
11.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rojas in view of Colby further in view of Huang et al., U.S. Patent Application Publication No. 2018/0290660 (referred to hereafter as Huang).
As to claim 8, Rojas teaches a computing device, system and method comprising determining, using one or more sensors, a frustration level of a driver of a vehicle (see para. 15). Rojas does not explicitly teach causing display, in a user interface, of a prompt associated with the frustration level; and determining that the driver has not responded to the prompt within a period of time.
However, Huang teaches causing display, in a user interface, of a prompt associated with the frustration level; and determining that the driver has not responded to the prompt within a period of time (see para. 40-42).
	It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to determine that the driver has not responded to the prompt within a period of time in Rojas as taught by Huang. Motivation to do so comes from the teachings of Huang that doing so would ensure that the driver may safely control the vehicle.
12.	Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection.
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663